ATTORNEY GENERAL OF TEXAS
                                           GREG        ABBOTT




                                             September l&2006



The Honorable William M. Jennings                       Opinion No. GA-0462
Gregg County Criminal District Attorney
101 East Methvin Street, Suite 333                      Re: Statutory maximum salary for the county court
Longview, Texas 75601                                   at law judges in Gregg County (RQ-0460-GA)


Dear Mr. Jennings:

        You request an opinion on the statutory maximum rate of pay for county court at law judges
in Gregg County, citing Government Code sections 25.0005 and 25.0942 as the relevant statutes.’
You ask for the proper construction of these statutes to determine if the Gregg County
Commissioners Court is paying the county court at law judges correctly. See Auditor’s Letter, supra
note 1 at 2.

          Gregg County has two statutory county courts, County Court at Law No. 1 and County Court
at LawNo. 2. See TEX. GOV’TCODEANN. 3 25.0941 (Vernon 2004). These courts have concurrent
jurisdiction with the district courts in the county in all matters, except for capital felony cases. See
 id. § 25.0942(a). Section 25.0942 of the Government Code provides that the judge of a statutory
 county court in Gregg County “may not engage in the private practice of law” and “shall be paid an
 annual salary that does not exceed the amount that is 90 percent of the total annual salary received
by a district judge in the county.” Id. 3 25,0942(ct(d).

         Gregg County participates in a program established by Government Code sections 25.0005
and 51.702 to allow aparticipating county to supplement statutory county courtjudges’ salaries. See
Request Letter, supra note 1, at 1. See also TEx. GOV’T CODE ANN. $5 25.0005 (Vernon 2004),
5 1.702 (Vernon 2005); Tex. Att’y Gen. Op. Nos. GA-0370 (2005) at 1-2, JC-0305 (2000) at 2. The
legislature authorized these salary supplements in a 1991 enactment that also gave statutory county
courts concurrentjurisdictionwith   district courts inmost civil cases. See E&or County V.Hollmann,
901 S.W.2d 687,689 (Tex. App.-El Paso 1995, no writ); see also Act of May 27,1991,72d Leg.,
R.S., ch. 746, @ 2,4, 1991 Tex. Gen. Laws 2620,2620-21 (codified at TEX. GOV’T CODE ANN.
55 25.0003(c), .0005). Recognizing that statutory county courts would be assuming burdens equal


         ‘Letterfrom Honorable WilliamM. Jennings, Gregg County Criminal District Attorney, to Honorable Greg
Abbott, Attorney General of Texas (Feb. 27,2006) (on file with the Opinion Committee, also available   athttp:llwww
.oag.state.tx.us)[hereinafterRequestLetter]. The district attorneyforwardsa letter from the county auditor and makes
the fame opinion request as the county auditor. See Letter from Laurie Woloszyn,Gregg County Auditor,to Honorable
Greg Abbott, Attorney General of Texas (Jan. 19,2006) (attachmentto Request Letter) [hereinafterAuditor’sLetter].
The Honorable William M. Jennings         - Page 2         (GA-0462)




in many ways to those of district courts, the legislature thus provided a method for raising the
salaries of county court at law judges to an amount near that earned by district judges. See Ector
 County, 901 S.W.2d at 689. Under section 51.702, a commissioners court may adopt a resolution
authorizing the collection of certain filing fees and court costs to fund the salary supplements. See
TEX. GOV’T CODE ANN. 9 5 1.702(aHf) (V ernon 2005). The fees are sent to the comptroller for
 deposit in the judicial fund and appropriated for county court at law judges’ salary supplements. See
 id. 5 51.702(d); see also id 55 21.006 (V emon 2004) (judicial fund), 25.0015 (Vernon 2004) (state
 contribution for county court at law judges’ salaries), 25.0016 (Vernon 2004) (section 5 1.702 funds
 in excess of salary supplements are returned to counties to use only for court-related purposes for
 support of the judiciary). Section 25.0005(a) applies to setting the salary of statutory county court
judges in counties that collect the fees and costs under section 51.702, stating in part:

                          A statutory county court judge, other than a statutory county
                 court judge who engages in the private practice of law or a judge in
                 whose court fees and costs under Sections 5 1.702(a) and (b) are not
                 collected, shall be paid a total annual salary set by the commissioners
                 court at an amount that is at least equal to the amount that is $1,000
                 less than the total annual salary received by a district judge in the
                 county on August 31,1999.

Id. 5 25.0005(a) (Vernon 2004) (emphasis added). This provision sets as a minimum salary for the
Gregg County statutory county court judges in an amount at least equal to $1,000 less than the salary
received by a district judge in Gregg County on August 31, 1999, which the county auditor
determined to be $100,117. See Auditor’s Letter, supra note 1, at 2.

         You inform us that Gregg County collects fees and costs under Government Code section
51.702. See Request Letter, supra note 1, at 1. The judges of the county courts at law have
submitted a brief stating that the county has for several years compensated them under section
25.0005(a)? In September 2005, the Gregg County Commissioners Court voted to pay the county
court at lawjudges a salary of $1,000 less than the amount paid to district judges under Government
Code section 659.012(a)(l). See Judges’ Brief, supra note 2, at 2; see also TEX. GOV’T CODE ANN.
5 659.012(a) (Vernon Supp. 2006) (salaryofdistrictjudges),RequestLetter,        supranote 1, at 1. This
action set the county court at lawjudges’ salary at $131,500 a year, effective December 1,2005. In
November 2005, however, the county auditor informed the county court at law judges that their
salary would be only 90 percent of the salary paid to the district judges, or $119,250,3 citing
Government Code section 25.0942(d) as authority for this amount. See Auditor’s Letter, supra note
1, at 2; Judges’ Brief, supra note 2, at 2. Section 25.0942(d) provides as follows:



         ‘Brief from HonorableRebecca Simpson, Judge, County Court at Law No. 1 and HonorableAlfonso Charles,
Judge, County Court at LawNo. 2, to HonorableGreg Abbott, Attorney Generalof Texas, at 2 (Apr. 13,2006) (on tile
with the Opinion Committee) [hereinafkr Judges’Brief].

           >Butsee Tex. Att’y Gen. Op. No. GA-0437(2006) at 3 (determiningthat a districtjudge’s maximum annual
 salary is $140,000).
The Honorable William M. Jennings      - Page 3        (GA-0462)




                       The judge of a county court at law shall be paid an annual
               salary that does not exceed the amount that is 90 percent of the total
               annual salary received by a district judge in the county. The salary
               may be paid in equal monthly installments.

TEx. GOV’T CODE ANN. § 25.0942(d) (Vernon 2004) (emphasis added).

         In determining the statutory maximum salary for the county court at law judges in Gregg
County we interpret unambiguous statutory language according to its plain meaning and construe
a statute’s provisions in harmony. See McIntyre v. Ramirez, 109 S.W.3d 741, 745 (Tex. 2003).
Section 25.0942(d) establishes the maximum annual salary for statutory county courtjudges in Gregg
County, which the auditor has computed as $119,250. Government Code section 25.0005(a) sets
aminimum annual salary of $100,117. See TEX. GOV’TCODEANN. $3 25.0942, .0005(a) (Vernon
2004); Auditor’s Letter, supra note 1, at 2. Thus, sections 25.0005(a) and 25.0942(d) are consistent
with one another, together setting a minimum annual salary of $100,117 and a maximum of
$119,250. Accordingly, the maximum salary for Gregg County statutory county court judges may
not exceed 90 percent of the total annual salary received by a district judge in the county.

        The county auditor also asks whether it is appropriate to use the total salary received from
both state and county sources when calculating the maximum amount allowed for both district
judges and county court at law judges.     A district judge’s salary is determined according to
 Government Code section 659.012(a)(l), which provides as follows:

               a judge of a district court is entitled to an annual salary from the state
               of at least $125,000, except that the combined salary of a district
               judge from state and county sources, including compensation for any
               extrajudicial services performed on behalf of the county, may not
               exceed the amount that is $5,000 less than the salary provided for a
               justice of a court of appeals other than a chiefjustice[.]

TEX. GOV’T CODEANN. 5 659.012(a)(l) (Vernon Supp. 2006). In Gregg County, a county court at
law judge’s salary is determined according to section 25.0005(a). Section 25.0005(a) provides in
part that

                [a] district judge’s or statutory county court judge’s total annual
                salary includes contributions and supplements, paid by the state or a
                county, other than contributions received as compensation under
                Section 74.05 1.

Id. 5 25.0005(a) (Vemon2004). Government Codesection74.051, establishesthecompensationfor
serving as a presiding judge of an administrative judicial region. See id. § 74.051 (a) (Vernon Supp.
2006); see also id. 5s 74.041(2) (V emon 2005) (defining “presiding judge”), 74.042 (Vernon 2005)
(listing counties included in each administrative judicial region of the state). For purposes of section
25.0005, adistrictjudge’s or statutorycountycourtjudge’stotal      annual salaryincludescontributions
and supplements paid by the state or a county, except for compensation received for serving as a
presiding judge of an administrative judicial region.
The Honorable William M. Jennings     - Page 4       (GA-0462)




                                       SUMMARY

                       Government Code section 25,0942(d) sets the maximum
              salary for Gregg County statutory county court at law judges at an
              amount not to exceed 90 percent of the total annual salary received by
              a district judge in the county.

                        For purposes of section 25.0005 of the Government Code, a
               district judge’s or statutory county court judge’s total annual salary
               includes contributions and supplements paid by the state or a county,
               except for compensation received for serving as a presiding judge of
               an administrative judicial region.

                                              Very truly yours,




KENT C. SULLIVAN
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee